ORDER OF DISMISSAL
THOMAS C. BRITTON, Bankruptcy Judge.
This matter was tried before me on August 30. The only issue framed by the pleadings was the debtors’ intent in creating an inter vivos revocable trust on July 22, 1982. The evidence of the parties was received.
Exchange National Bank of Chicago, a creditor, seeks avoidance of an alleged fraudulent transfer under 11 U.S.C. § 548. That statutory cause of action may be asserted only by a trustee or, under § 1107(a), by a chapter 11 debtor in possession. Plaintiff is neither. Accordingly, this complaint is dismissed without prejudice to any similar action instituted by the appropriate plaintiff.
DONE and ORDERED at Miami, Florida, this 1st day of September, 1983.